                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN CHARLES EICHINGER,                              :
                                                     :
                        Petitioner,                  :
                                                     :
                v.                                   :       CIVIL ACTION NO. 07-4434
                                                     :       CAPITAL HABEAS CASE
JOHN WETZEL, Commissioner,                           :
Pennsylvania Department of Corrections;              :
ROBERT GILMORE, Superintendent of                    :
the State Correctional Institution at Greene;        :
and MARK GARMAN, Superintendent of                   :
State Correctional Institution at Rockview,          :
                                                     :
                        Respondents.                 :


                                                 ORDER

        AND NOW, this 16th day of January, 2019, upon consideration of the Amended Petition

for Writ of Habeas Corpus filed by John Charles Eichinger (Docket Entry 52, 55), the Response

thereto (Docket Entry 85), Petitioner’s Reply (Docket Entry 89), and oral argument conducted on

November 14, 2018, IT IS HEREBY ORDERED AS FOLLOWS:

        1.   The Petition is DENIED and DISMISSED WITH PREJUDICE by separate

Judgment, filed contemporaneously with this Order.

        2. A certificate of appealability is denied under 28 U.S.C. § 2253(c)(1)(A) with regard to

all issues raised in the Petition.

        3. The Clerk of Court shall mark this file closed.

                                                     BY THE COURT:

                                                      /s/ John R. Padova


                                                     John R. Padova, J.
